ALLOWBILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 11/25/2010 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of us Patent No. 10,748,745 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim objections is withdrawn in view of amendment to claim list. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Justin Brask and Michael Bernadicou on 03/22/2021 and 03/24/2021 (regarding specification amendment).

The application has been amended as follows: 
i) Specification:
Paragraph [0044] to be amended as follows:
[0044]  Referring now to Figure 3, a cut-away illustration of an applicator 142 is shown, according to an embodiment. In an embodiment, the electromagnetic radiation is transmitted to an applicator 142 by a coaxial cable 351 that couples to a monopole 357 that extends axially through the applicator 142. In an embodiment where the electromagnetic radiation is microwave radiation, the monopole 357 may also extend into a channel 358 formed into a center of a dielectric resonant cavity 353. The dielectric resonant cavity 353 may be a dielectric material body made from material, such as quartz, aluminum oxide, titanium oxide, or the like. Additional embodiments may also include a resonant cavity 353 that does not include a material (i.e., the dielectric resonant cavity 353 may be air or a vacuum). According to an embodiment, the dielectric resonator is dimensioned so that the dielectric resonator supports resonance of the microwave radiation. Generally, the size of the dielectric resonant cavity 353 is dependent on the dielectric constant of the material used to form the dielectric resonant cavity 353 and the frequency of the microwave radiation. For example, materials with higher dielectric constants would allow for smaller resonant cavities 353 to be formed. In an embodiment where the dielectric resonant cavity 353 includes a circular cross-section, the diameter of the dielectric resonant cavity 353 may be between approximately 1 cm and 15 cm. In an embodiment, the cross- section of the dielectric resonant cavity 353 along a plane perpendicular to the monopole 

	ii) In the Claims:

1. (Currently Amended) A modular high-frequency emission source for a plasma processing apparatus, comprising:
a plurality of high-frequency emission modules, wherein each high-frequency emission module comprises:
an oscillator module comprising:
a voltage control circuit; and a voltage controlled oscillator;
an amplification module, wherein the amplification module is coupled with the oscillator module; and
an applicator, wherein the applicator is coupled to the amplification module, wherein the applicator 
a dielectric resonant cavity that is a dielectric material body;
a monopole antenna extending into a channel in the dielectric material body, wherein an end of the monopole antenna is spaced away from a bottom of the channel;
a housing around the dielectric material body; and
an impedance tuning backshort surrounding the housing and displaceable relative to a top surface of the dielectric material body.

8. (Currently Amended) A modular high-frequency emission source for a plasma processing apparatus, comprising:
a plurality of high-frequency emission modules, wherein each high-frequency emission module comprises:
an oscillator module comprising:
a voltage control circuit; and
a voltage controlled oscillator, wherein an output voltage from the voltage control circuit drives oscillation in the voltage controlled oscillator to generate an output high-frequency electromagnetic radiation;
an amplification module, wherein the amplification module is coupled to the oscillator module, wherein the amplification module amplifies the output high-frequency electromagnetic radiation from the voltage controlled oscillator; and
an applicator, wherein the applicator is coupled to the amplification module, wherein the applicator 
a dielectric resonant cavity that is a dielectric material body;
a monopole antenna extending into a channel in the dielectric material body, wherein an end of the monopole antenna is spaced away from a bottom of the channel;
a housing around the dielectric material body; and
an impedance tuning backshort surrounding the housing and displaceable relative to a top surface of the dielectric material body.

for plasma processing a substrate, comprising: 
a processing chamber; and
a modular high-frequency emission source, comprising: 
a plurality of high-frequency emission modules, wherein each high-frequency emission module comprises:
an oscillator module, wherein each oscillator module comprises: 
a voltage control circuit; and 
a voltage controlled oscillator;
an amplification module, wherein the amplification module is coupled to the oscillator module; and
an applicator, wherein the applicator is coupled to the amplification module, and wherein the applicator is positioned opposing a chuck in the processing chamber on which one or more substrates are processed., wherein the applicator 
a dielectric resonant cavity that is a dielectric material body; and
a monopole antenna extending into a channel in the dielectric material body, wherein an end of the monopole antenna is spaced away from a bottom of the channel;
a housing around the dielectric material body; and
an impedance tuning backshort surrounding the housing and displaceable relative to a top surface of the dielectric material body.

Election/Restrictions

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 7-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, 16: Claim 1 - Closest prior art of record (viz. Grandemenge, Cuomo, Kaneko, Takuda, Hancock) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a dielectric resonant cavity that is a dielectric material body;
a monopole antenna extending into a channel in the dielectric material body, wherein an end of the monopole antenna is spaced away from a bottom of the channel;
material body; and
an impedance tuning backshort surrounding the housing and displaceable relative to a top surface of the dielectric material body”, in the context of other limitations of the claim. Applicant’s remarks (pages 13-17) dated 11/25/2020 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Asmussen et al (US 2010/0034984) teach a plasma apparatus comprising a cavity inside a housing 120 (Fig. 1 and 0049) and a dielectric body 180 (bell jar) and a sliding short 140 (upper conducting short – 0050), but do not teach specific limitations like the cavity is a dielectric material cavity, a monopole antenna extending into a channel in the dielectric material body and the impedance tuning backshort surrounding the housing, in the context of other limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716